Case 2:19-cv-02151-AB-JEM Document 1 Filed 03/22/19 Page 1 of 8 Page ID #:1
      

 ͳ       CENTER FOR DISABILITY ACCESS
          Raymond Ballister Jr., Esq., SBN 111282
 ʹ       Phyl Grace, Esq., SBN 171771
          Russell Handy, Esq., SBN 195058
 ͵       Dennis Price, Esq., SBN 279082
          Mail: PO Box 262490
 Ͷ       San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300
 ͷ       San Diego, CA 92131
          (858) 375-7385; (888) 422-5191 fax
 ͸       phylg@potterhandy.com
 ͹       Attorneys for Plaintiff
 ͺ
 ͻ
ͳͲ
ͳͳ                             UNITED STATES DISTRICT COURT
ͳʹ                            CENTRAL DISTRICT OF CALIFORNIA
ͳ͵
          Chris Langer,                           Case No.
ͳͶ
                  Plaintiff,
ͳͷ                                               Complaint For Damages And
            v.                                    Injunctive Relief For Violations
ͳ͸                                               Of: American’s With Disabilities
          George S. Stern, in individual and      Act; Unruh Civil Rights Act
ͳ͹       representative capacity as trustee
          under the Trust Agreement Entered
ͳͺ       into between George S. Stern and
          Adele R. Stern dated February 27,
ͳͻ       1985;
          Adele R. Stern, in individual and
ʹͲ       representative capacity as trustee
          under the Trust Agreement Entered
ʹͳ       into between George S. Stern and
          Adele R. Stern dated February 27,
ʹʹ       1985;
          Miguel Angel Martinez Velasco;
ʹ͵       and Does 1-10,
ʹͶ               Defendants.
ʹͷ
ʹ͸           Plaintiff Chris Langer complains of George S. Stern, in individual and
ʹ͹   representative capacity as trustee under the Trust Agreement Entered into
ʹͺ   between George S. Stern and Adele R. Stern dated February 27, 1985; Adele


                                             
                                              
      Complaint
      
Case 2:19-cv-02151-AB-JEM Document 1 Filed 03/22/19 Page 2 of 8 Page ID #:2
      

 ͳ   R. Stern, in individual and representative capacity as trustee under the Trust
 ʹ   Agreement Entered into between George S. Stern and Adele R. Stern dated
 ͵   February 27, 1985; Miguel Angel Martinez Velasco; and Does 1-10
 Ͷ   (“Defendants”), and alleges as follows:
 ͷ
 ͸       PARTIES:
 ͹       1. Plaintiff is a California resident with physical disabilities. He is a
 ͺ   paraplegic who cannot walk and who uses a wheelchair for mobility. He has a
 ͻ   specially equipped van with a ramp that deploys out of the passenger side of
ͳͲ   his van and he has a Disabled Person Parking Placard issued to him by the State
ͳͳ   of California.
ͳʹ       2. Defendant George S. Stern, in individual and representative capacity as
ͳ͵   trustee under the Trust Agreement Entered into between George S. Stern and
ͳͶ   Adele R. Stern dated February 27, 1985, owned the real property located at or
ͳͷ   about 2616 S. Main Street, Los Angeles, California, in February 2019.
ͳ͸       3. Defendant Adele R. Stern, in individual and representative capacity as
ͳ͹   trustee under the Trust Agreement Entered into between George S. Stern and
ͳͺ   Adele R. Stern dated February 27, 1985, owned the real property located at or
ͳͻ   about 2616 S. Main Street, Los Angeles, California, in February 2019.
ʹͲ       4. Defendant George S. Stern, in individual and representative capacity as
ʹͳ   trustee under the Trust Agreement Entered into between George S. Stern and
ʹʹ   Adele R. Stern dated February 27, 1985, owns the real property located at or
ʹ͵   about 2616 S. Main Street, Los Angeles, California, currently.
ʹͶ       5. Defendant Adele R. Stern, in individual and representative capacity as
ʹͷ   trustee under the Trust Agreement Entered into between George S. Stern and
ʹ͸   Adele R. Stern dated February 27, 1985, owns the real property located at or
ʹ͹   about 2616 S. Main Street, Los Angeles, California, currently.
ʹͺ       6. Defendant Miguel Angel Martinez Velasco owned La Maquina located


                                             
                                              
      Complaint
      
Case 2:19-cv-02151-AB-JEM Document 1 Filed 03/22/19 Page 3 of 8 Page ID #:3
      

 ͳ   at or about 2616 S. Main Street, Los Angeles, California, in February 2019.
 ʹ       7. Defendant Miguel Angel Martinez Velasco owns La Maquina located at
 ͵   or about 2616 S. Main Street, Los Angeles, California, currently.
 Ͷ       8. Plaintiff does not know the true names of Defendants, their business
 ͷ   capacities, their ownership connection to the property and business, or their
 ͸   relative responsibilities in causing the access violations herein complained of,
 ͹   and alleges a joint venture and common enterprise by all such Defendants.
 ͺ   Plaintiff is informed and believes that each of the Defendants herein,
 ͻ   including Does 1 through 10, inclusive, is responsible in some capacity for the
ͳͲ   events herein alleged, or is a necessary party for obtaining appropriate relief.
ͳͳ   Plaintiff will seek leave to amend when the true names, capacities,
ͳʹ   connections, and responsibilities of the Defendants and Does 1 through 10,
ͳ͵   inclusive, are ascertained.
ͳͶ
ͳͷ       JURISDICTION & VENUE:
ͳ͸       9. The Court has subject matter jurisdiction over the action pursuant to 28
ͳ͹   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
ͳͺ   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
ͳͻ       10.Pursuant to supplemental jurisdiction, an attendant and related cause
ʹͲ   of action, arising from the same nucleus of operative facts and arising out of
ʹͳ   the same transactions, is also brought under California’s Unruh Civil Rights
ʹʹ   Act, which act expressly incorporates the Americans with Disabilities Act.
ʹ͵       11.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
ʹͶ   founded on the fact that the real property which is the subject of this action is
ʹͷ   located in this district and that Plaintiff's cause of action arose in this district.
ʹ͸
ʹ͹       FACTUAL ALLEGATIONS:
ʹͺ       12.Plaintiff went to La Maquina in February 2019 with the intention to


                                                
                                                 
      Complaint
      
Case 2:19-cv-02151-AB-JEM Document 1 Filed 03/22/19 Page 4 of 8 Page ID #:4
      

 ͳ   avail himself of its goods or services and to assess the business for compliance
 ʹ   with the disability access laws.
 ͵       13.La Maquina      is a facility open to the public, a place of public
 Ͷ   accommodation, and a business establishment.
 ͷ       14.Parking spaces are one of the facilities, privileges, and advantages
 ͸   offered by Defendants to patrons of La Maquina.
 ͹       15.Unfortunately, on the date of the plaintiff’s visit, the defendants did not
 ͺ   provide accessible parking in conformance with the ADA Standards.
 ͻ       16.Currently, the defendants do not provide accessible parking in
ͳͲ   conformance with the ADA Standards.
ͳͳ       17.Plaintiff personally encountered this barrier.
ͳʹ       18.By failing to provide accessible parking, the defendants denied the
ͳ͵   plaintiff full and equal access.
ͳͶ       19.The lack of accessible parking created difficulty and discomfort for the
ͳͷ   Plaintiff.
ͳ͸       20.La Maquina has sales counters where it handles its transactions with
ͳ͹   customers.
ͳͺ       21.Meanwhile, and even though the plaintiff did not confront the barrier,
ͳͻ   the defendants do not provide accessible sales counters in conformance with
ʹͲ   the ADA Standards.
ʹͳ       22.The defendants have failed to maintain in working and useable
ʹʹ   conditions those features required to provide ready access to persons with
ʹ͵   disabilities.
ʹͶ       23.The barriers identified above are easily removed without much
ʹͷ   difficulty or expense. They are the types of barriers identified by the
ʹ͸   Department of Justice as presumably readily achievable to remove and, in fact,
ʹ͹   these barriers are readily achievable to remove. Moreover, there are numerous
ʹͺ   alternative accommodations that could be made to provide a greater level of


                                               
                                                
      Complaint
      
Case 2:19-cv-02151-AB-JEM Document 1 Filed 03/22/19 Page 5 of 8 Page ID #:5
      

 ͳ   access if complete removal were not achievable.
 ʹ       24.Plaintiff will return to La Maquina to avail himself of goods or services
 ͵   and to determine compliance with the disability access laws once it is
 Ͷ   represented to him that La Maquina and its facilities are accessible. Plaintiff is
 ͷ   currently deterred from doing so because of his knowledge of the existing
 ͸   barriers and his uncertainty about the existence of yet other barriers on the
 ͹   site. If the barriers are not removed, the plaintiff will face unlawful and
 ͺ   discriminatory barriers again.
 ͻ       25.Given the obvious and blatant nature of the barriers and violations
ͳͲ   alleged herein, the plaintiff alleges, on information and belief, that there are
ͳͳ   other violations and barriers on the site that relate to his disability. Plaintiff will
ͳʹ   amend the complaint, to provide proper notice regarding the scope of this
ͳ͵   lawsuit, once he conducts a site inspection. However, please be on notice that
ͳͶ   the plaintiff seeks to have all barriers related to his disability remedied. See
ͳͷ   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
ͳ͸   encounters one barrier at a site, he can sue to have all barriers that relate to his
ͳ͹   disability removed regardless of whether he personally encountered them).
ͳͺ
ͳͻ   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
ʹͲ   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
ʹͳ   Defendants.) (42U.S.C. section 12101, et seq.)
ʹʹ       26.Plaintiff re-pleads and incorporates by reference, as if fully set forth
ʹ͵   again herein, the allegations contained in all prior paragraphs of this
ʹͶ   complaint.
ʹͷ       27.Under the ADA, it is an act of discrimination to fail to ensure that the
ʹ͸   privileges, advantages, accommodations, facilities, goods and services of any
ʹ͹   place of public accommodation is offered on a full and equal basis by anyone
ʹͺ   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.


                                                
                                                 
      Complaint
      
Case 2:19-cv-02151-AB-JEM Document 1 Filed 03/22/19 Page 6 of 8 Page ID #:6
      

 ͳ   § 12182(a). Discrimination is defined, inter alia, as follows:
 ʹ             a. A failure to make reasonable modifications in policies, practices,
 ͵                 or procedures, when such modifications are necessary to afford
 Ͷ                 goods,    services,    facilities,   privileges,   advantages,   or
 ͷ                 accommodations to individuals with disabilities, unless the
 ͸                 accommodation would work a fundamental alteration of those
 ͹                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 ͺ             b. A failure to remove architectural barriers where such removal is
 ͻ                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
ͳͲ                 defined by reference to the ADA Standards.
ͳͳ             c. A failure to make alterations in such a manner that, to the
ͳʹ                 maximum extent feasible, the altered portions of the facility are
ͳ͵                 readily accessible to and usable by individuals with disabilities,
ͳͶ                 including individuals who use wheelchairs or to ensure that, to the
ͳͷ                 maximum extent feasible, the path of travel to the altered area and
ͳ͸                 the bathrooms, telephones, and drinking fountains serving the
ͳ͹                 altered area, are readily accessible to and usable by individuals
ͳͺ                 with disabilities. 42 U.S.C. § 12183(a)(2).
ͳͻ       28.When a business provides parking for its customers, it must provide
ʹͲ   accessible parking in compliance with the ADA Standards.
ʹͳ       29.Here, the lack of accessible parking is a violation of the law.
ʹʹ       30.When a business provides facilities such as a sales or transaction
ʹ͵   counter, it must provide an accessible sales or transaction counter in
ʹͶ   compliance with the ADA Standards.
ʹͷ       31.Here, no such accessible sales counter has been provided in violation of
ʹ͸   the ADA.
ʹ͹       32.The Safe Harbor provisions of the 2010 Standards are not applicable
ʹͺ   here because the conditions challenged in this lawsuit do not comply with the


                                               
                                                
      Complaint
      
Case 2:19-cv-02151-AB-JEM Document 1 Filed 03/22/19 Page 7 of 8 Page ID #:7
      

 ͳ   1991 Standards.
 ʹ       33.A public accommodation must maintain in operable working condition
 ͵   those features of its facilities and equipment that are required to be readily
 Ͷ   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 ͷ       34.Here, the failure to ensure that the accessible facilities were available
 ͸   and ready to be used by the plaintiff is a violation of the law.
 ͹
 ͺ   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 ͻ   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
ͳͲ   Code § 51-53.)
ͳͳ       35.Plaintiff repleads and incorporates by reference, as if fully set forth
ͳʹ   again herein, the allegations contained in all prior paragraphs of this
ͳ͵   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
ͳͶ   that persons with disabilities are entitled to full and equal accommodations,
ͳͷ   advantages, facilities, privileges, or services in all business establishment of
ͳ͸   every kind whatsoever within the jurisdiction of the State of California. Cal.
ͳ͹   Civ. Code §51(b).
ͳͺ       36.The Unruh Act provides that a violation of the ADA is a violation of the
ͳͻ   Unruh Act. Cal. Civ. Code, § 51(f).
ʹͲ       37.Defendants’ acts and omissions, as herein alleged, have violated the
ʹͳ   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
ʹʹ   rights to full and equal use of the accommodations, advantages, facilities,
ʹ͵   privileges, or services offered.
ʹͶ       38.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
ʹͷ   discomfort or embarrassment for the plaintiff, the defendants are also each
ʹ͸   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
ʹ͹   (c).)
ʹͺ


                                               
                                                
      Complaint
      
Case 2:19-cv-02151-AB-JEM Document 1 Filed 03/22/19 Page 8 of 8 Page ID #:8
      

 ͳ          PRAYER:
 ʹ          Wherefore, Plaintiff prays that this Court award damages and provide
 ͵   relief as follows:
 Ͷ       1.For injunctive relief, compelling Defendants to comply with the
 ͷ   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 ͸   plaintiff is not invoking section 55 of the California Civil Code and is not
 ͹   seeking injunctive relief under the Disabled Persons Act at all.
 ͺ       2.Damages under the Unruh Civil Rights Act, which provides for actual
 ͻ   damages and a statutory minimum of $4,000 for each offense.
ͳͲ       3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
ͳͳ   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
ͳʹ
      Dated: March 18, 2019            CENTER FOR DISABILITY ACCESS
ͳ͵
ͳͶ
ͳͷ
                                       By: ____________________________________
ͳ͸
                                              Russell Handy, Esq.
ͳ͹                                           Attorney for plaintiff
ͳͺ
ͳͻ
ʹͲ
ʹͳ
ʹʹ
ʹ͵
ʹͶ
ʹͷ
ʹ͸
ʹ͹
ʹͺ


                                             
                                              
      Complaint
      
